GIBBONS, Circuit Judge,
concurring and dissenting.
I join in Part II of Judge Rosenn’s opinion. We are reviewing a final order in a proceeding in the Eastern District of Pennsylvania to compel deposition testimony for use in another district. I dissent, however, from Part III. I agree that a witness cannot relieve himself of the duty to answer questions by a mere blanket invocation of the privilege against self-incrimination. In this instance, however, counsel for the party seeking the testimony, when faced with such a blanket invocation did not immediately resort to the court for assistance. Instead he read into the record the questions he wanted answered. The district court had the benefit of a transcript of those questions, reviewed them, and concluded that most of them would tend to incriminate. The majority has selected two which, they say, the witness could probably have answered without incriminating himself. Those questions, however, were entirely preliminary and the answers would be totally useless to the party seeking them. Since the district court reviewed the questions asking for substantive information, and those sought information likely to incriminate, the procedural error on which the majority relies appears to me to be harmless. The result on remand is in all probability going to be an exercise in futility. I would affirm.